Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments filed 09/10/2021 have been fully considered and are considered sufficient to overcome some of the issues that created the previous rejections under U.S.C. 112(b).  However, some of the issues are still present, so the rejection under U.S.C. 112(b) is still present.

Response to Arguments

Applicant’s arguments with respect to claims 1, 10-11, and 16 regarding the amendment “wherein the offline navigation route is a partial route for the destination due to the timeout period” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Tamai et al (US Pub 5,938,720) has been relied upon for this limitation.
Applicant’s arguments with respect to claims 1, 10-11, and 16 regarding the amendment “regardless of the accuracy of the offline navigation route or the portion of the offline navigation route” have been considered but are moot because the arguments are not reflected within the claim limitations.  As mentioned in previous office actions, the wording of the independent claim (providing either (1) or (2)) leads the claim to be may determine whether an offline suggestion should be displaced immediately in view of the number of offline suggestions (e.g., a single offline suggestion may be associated with a higher probability of being relevant”.  The “may” suggests this is an optional decision, and as such could be done without.  Additionally, it could also be argued that it would be obvious without prior art, as it could remove a step which may allow the user to receive directions quicker.  In order to not make unnecessary obviousness statements and make the rejection as clear as possible, the examiner is relying upon the “either/or” element of the claim, and the fact that Maurer clearly teaches the online option of the either/or statement.
Some of applicant’s arguments on pages 4-5 are very similar to arguments made in correspondence dated 09/10/2021. They were addressed in the final rejection, and the arguments and response is posted below for convenience.
Applicant’s arguments on page 4 that Maurer only teaches the method in response to a request for navigation, and not in response to disruption in connection while performing online navigation is somewhat persuasive, but moot, as this is not reflected in the claim limitations.  The examiner recognizes that “performing online map data reception and processing” has the intent to establish online navigation occurring which is interrupted by a disruption of online connectivity, but the claim language is 

	Below is the response to arguments from the prior office action date 10/20/2021:
Applicant’s arguments with respect to claims 1-20 have been considered but are found unpersuasive.
Addressing the argument that Maurer does not teach “upon determining a disruption of online map data reception or processing at a device, concurrently generating an offline navigation route to get as close as possible to a destination using offline map data cached at the device that is incomplete to route to the destination”, it is found unpersuasive, because it is believed by the examiner that Maurer does teach these.  As shown in Fig. 2 of Maurer, one of the first steps (104) is determining whether an online connection is available (determining a disruption of online map data).  The other steps follow this, so the claim limitation is met.  Even if the “no network connections” on the flowchart are considered to be “determining a disruption in online map data”, the step 104 could also be considering a disruption of online map data.  Additionally, if the “no network connection” flowchart line is also considered determining a disruption of network connection, the displaying and generating of a map appears to occur immediately afterwards (112) or concurrently (110).  Therefore, it is believed Maurer does teach this. The routing takes the user to a destination, which broadly speaking, gets the user as close as possible to the destination (the destination itself).  Finally, the applicant’s specification provides this example for incomplete data be “Detailed map data equivalent to what is available online is not available offline at a navigation device.”  Broadly speaking, both using the specification and broad language in the claims, “incomplete” simply means having any amount of less or out of date data compared to the online route.  The arguments seem to suggest that Maurer’s offline data set is “too complete” to meet the claim limitations, but that aspect of the invention is not represented within the claims. Additionally the terms “as close as possible” and “incomplete” are found to be relative terms.  While examples of what they might be are provided in the specification, the term “incomplete” must be relative to some standard of “completeness” which could vary from situation to situation and “as close as possible” would be relative to whatever is possible for a navigation method.
To address the argument that Maurer does not teach showing the offline map only after the timeout period, Maurer does not specifically teach this limitation.  However, at [0006], Maurer does teach the concept that offline information be withheld until a timeout expires.  This shows that Maurer is aware of the design choice to either show offline information early, or wait until online data has failed to arrive. The examiner believes also that choosing to wait to show offline maps or showing them while online data is being retrieved would be an obvious change to make that would be a design choice.  There are arguments for why both would be useful. 
Applicant’s arguments that Figure 4 is not wholly capable of addressing claim limitations regarding route navigation has been considered and is found persuasive.  Because Figure 4 does address POI suggestions and not route guidance, references to Figure 4 in the rejection have been placed with suitable references to Figure 2, which does address these limitations.  However, it is still believed that Figure 2 and other parts of the specification can address claim limitations, and Figure 4 (and paragraphs referencing it or POI suggestions) do show awareness of the concept of withholding offline information until a timeout period expires, so this aspect has been cited more accurately.
Additionally, the argument that Maurer does not teach the racing aspect (the online route must beat the timeout, and after that, and only after that, the offline route is shown) is not reflected in the claim language after the amendment.  The “either (1)”  “or (2)” amendment replacing the “and” makes it so that both of these conditions do not have to occur.  The way the claim is worded in alternative form, if either of these two options occurred from the reference, then the claim combination would be met.  Maurer is still cited to meet both of the options, but as the claim is written, Maurer does not need to meet both conditions/limitations, just one option.  
To address Claim 9, the routes being in a direction different than each other can be very broadly interpreted.  Even one segment of the route being different could be interpreted as being in a different direction.  Under this interpretation, if there is any difference in the two routes (online or offline) they could be considered “in a different direction” at some point.  Since the online route has more complete or more up to date information, it would be obvious (or very strongly indicated) that it be different than the offline route in some way.  Additionally, if the intention was to claim that the first navigational instruction was in a different direction, the application cites this not as a feature, but as a worst case scenario. The circumstantial nature of the situation, and that the initial offline wrong direction doesn’t seem intentional or that there is no method to guarantee it, leads it to be a possible occurrence that could be read as an obvious occurrence in other navigation methods as well.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The term “concurrently” creates a contradiction within the claims.  It is stated that the events occur upon determining a disruption of online map data reception or processing at a device.  However, the concurrently term is placed in the claim in such a way that it appears that the generating an offline navigation route occurs at the same time with upon the determining a disruption step.  This phrase does not make sense.  Something cannot occur upon something else occurring (after) and at the same time.  According to paragraph 0027 of the specification, the generating of the offline navigation route is done after or upon the disruption determination step.  It is the transmitting step that is being done concurrently with the generating of the offline navigation route.  Therefore, the claims are indefinite.  To still address the claims, the claims will be addressed using the logic that the generation of the offline navigation route occurs after the determination of a disruption, and not concurrently.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8-13, 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maurer et al (US Pub 2016/0349063 A1), hereafter known as Maurer in light of Tamai et al (US Pub 5,938,720), hereafter known as Tamai.

For Claim 1, Maurer teaches A method comprising: 
Performing online map data reception and processing ([0005-0006])
Upon determining a disruption of online map data reception at a device, (Fig. 2 Step 104 [0040].  While the entire process is not started by step 104, the following events do occur upon determining whether a network connection is not available.)
Concurrently generating an offline navigation route in a timeout period using offline map data cached at the device; (Fig. 2, [0041-0042], [0049] a offline navigation route is prepared regardless of internet connectivity.  Additionally, the route leads to a destination [0031].  Additionally, [0030-0035] explain how offline data is stored.  [0037-0038] provide an example of the work in progress.  Figure 2 has, at step 110, an offline map is generated while a timeout period begins.)
transmitting a routing request from the device to a routing server for an online navigation route to a destination; and ([0049] has this explicitly.  Figure 2 and [0040] have a step in which it is displayed that online navigation data is being received, which heavily indicates a transmission was sent to retrieve this information)
providing on a user interface associated with the device either (1) the online navigation route or a portion of the online navigation route based on determining that the online navigation route or the portion of the online navigation is received at the device within the timeout period or (2) the offline navigation route or a portion of the offline navigation route generated during the timeout period based on determining that the online navigation route or the portion of the online navigation route is not received before the timeout period ends, and regardless of accuracy of the offline navigation route or the portion of the offline navigation route.   ([0027-0029], [0040-0043] Figure 2 has, at step 114, if data is received before the time out, then the online route is displayed.  ([0027-0029], [0040-0043] Figure 2 has, at step 110, an offline map is generated while a timeout period begins.  Thus, the offline route that would be displayed in 112 would be an offline route generated during the timeout period, and it is displayed after a timeout.  It should be noted again that the way this is worded, only one of the two options is necessary for the claim limitations.  Either the online route is shown under some circumstances, or the offline route is shown under some circumstances.  The prior art must teach only one of (1) or (2) in order for the limitation to be met.  If both are required, the examiner suggests language that requires the display of the online/offline maps under the certain situations, as opposed to only one of them needing to occur.  Additionally, because Maurer cites that the accuracy of the offline map may be checked, it might not be a necessary step of Maurer.  In the event that Maurer did not teach that limitation, the examiner would find it an obvious design choice in an attempt to give a driver any instructions as quickly as possible.)
Maurer does not teach Wherein the offline navigation route is a partial route for the destination due to the timeout period or 
Tamai, however, does teach Wherein the navigation route is a partial route for the destination due to time limitations. (Figure 21C, 21D, Column 17, Lines 8-65 (although lines 18-49 contain the implementation, the others include motivation).
Therefore, it would be obvious in light of Maurer and Tamai Wherein the offline navigation route is a partial route for the destination due to the timeout period because Tamai establishes the concept of creating only a first portion of a route due to time constraints, and in this case the timeout period is acting as a tight time constraint for the offline route generation.  A driver doesn’t necessarily need all of the instructions for a route initially, and Tamai’s method would be helpful in producing only the required initial route and instructions during the time out period, so that the user can begin driving while the rest of the route/instructions are created. 

For Claim 2, Maurer teaches The method of claim 1, wherein the offline map data was cached at the device in response to one or more prior routing requests, ([0031-0035] has a few examples where offline data is cached in response to a prior routing request.  [0031] and [0035] have the most explicit examples.) and the offline data is provided on the user interface only after the timeout period. ([0006], it is said that the geographic application may first attempt to obtain an online suggestion, arm a timer, and display offline suggestions only when the timer expires.)
Maurer does not teach in that the offline navigation route or the portion of the offline navigation route is provided on the user interface only after the timeout period.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date that the offline navigation route or the portion of the offline navigation route is provided on the user interface only after the timeout period.
It would be obvious because there are clear benefits to waiting for the final or optimal route before showing suboptimal routes.  In the case that the routes have different starting directions, for example, it could waste the user’s time to start on the offline route, and then receive directions to turn around or change course for the more optimal offline route.  Maurer shows awareness of the design choice to show incomplete information while more complete information may be forthcoming when it comes to POI suggestions at [0006] or to show the incomplete information while awaiting the complete information.  Therefore, it would be obvious to combine this teaching with Maurer’s route display method.

For Claim 3, Maurer teaches The method of claim 1, wherein the offline navigation route includes a first offline maneuver from a location of the device when the timeout period begins and wherein the portion of the online navigation route is a first online maneuver.  ([0044]. Both the first (offline) and second (online) navigation routes are considered for how similar they are before they can be merged together, or the online route can be used.  The similarity is considered by waypoints on the route.  In order to get to one of the waypoints, maneuvers must be provided.  As such, both offline and online provide first maneuvers.  Additionally, see Figures 3D and 3F.  Instructions are provided to get to the destination for examples offline and online, both of which must include a first maneuver. )
Maurer does not teach wherein the portion of the offline navigation route is the first offline maneuver that leads to a wrong direction for the destination;
However, it would be obvious that wherein the portion of the offline navigation route is the first offline maneuver that leads to a wrong direction for the destination;
It would be obvious because if the offline map data is incomplete, it is unlikely to be an optimal route.  If the online data is “complete” it is likely to be optimal.  If there is any difference between the two, then they are in a direction different from the other’s direction due to incompleteness of the offline map data.  Because they are made from different sets of information, and one is clearly preferred over the other, it is obvious the routes would be different in some way, and therefore obvious that they would be in a direction different from the other.  If the offline route differed from the optimal online route for the first maneuver, it could be said to be leading in a wrong direction for the destination.

For Claim 8, Maurer teaches The method of claim 1, wherein the timeout period, the providing of the online navigation route or the offline navigation route, or a combination thereof is applied at the beginning of the route or constantly.  (See Figure 2, Sections 108/110 and 112)
Maurer does not teach wherein it is applied on a maneuver-by-maneuver basis.  
However, it would be obvious to someone of ordinary skill in the art prior to the effective filing date that it be applied on a maneuver-by-maneuver basis.  It would be obvious because, it might be unsafe to give a user new driving instructions when they are in the middle of a driving maneuver.  By waiting for them to complete a maneuver and be ready for the next one, you can ensure they aren’t in the middle of a maneuver that it would be dangerous to change course. 

For Claim 9, Maurer teaches The method of claim 1, wherein the offline map either has a data amount less than a data amount of the online map data or is a less current version of the online map data  ([0032])
Maurer does not teach wherein the first offline maneuver is different from a first online maneuver.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date wherein the first offline maneuver is different from a first online maneuver.
It would be obvious because if the offline map data is incomplete, less current, or has less data, it is unlikely to be an optimal route.  If the online data is “complete”, current, and has more data it is likely to be more optimal.  If there is any difference between the two, then they are in a direction different from the other’s direction due to incompleteness of the offline map data.  Because they are made from different sets of information, and one is clearly preferred over the other, it is obvious the routes would be different in some way, and therefore obvious that they would be in a direction different from the other.

For Claim 10, Maurer teaches The method of claim 1, wherein the offline map data includes a basic rendering map, a basic map-matching map, a plurality of previously used navigation routes, or a combination thereof.  ([0029]

For Claim 11, Maurer teaches An apparatus comprising: 
a processor; and ([0027])
a memory including computer program code for a program, the memory and the computer program code configured to, with the processor, cause the apparatus to perform at least the following, ([0027-0028])
perform online map data reception and processing; ([0005-0006])
upon determining a disruption of online map data reception at a device, (Fig. 2 Step 104 [0040].  While the entire process is not started by step 104, the following events do occur upon determining that there is a network connection is not available.)
concurrently generate an offline navigation route in a timeout period using offline map data cached at the device, and;  39Attorney Docket No.: P9184US00Patent (Fig. 2, [0041-0042], [0049] a offline navigation route is prepared regardless of internet connectivity.  Additionally, the route leads to a destination [0031].  Additionally, [0030-0035] explain how offline data is stored.  [0037-0038] provide an example of the work in progress.)transmit a routing request to a routing server for an online navigation route to a destination; ([0049] has this explicitly.  Figure 2 and [0040] have a step in which it is displayed that online navigation data is being received, which heavily indicates a transmission was sent to retrieve this information)
provide on a user interface associated with the device either (1) the online navigation route or a portion of the online navigation route based on determining that the online navigation route or the portion of the online navigation is received at the device within the timeout period, or (2) the offline navigation route or a portion of the offline navigation route, that is generated during the timeout period, based on determining that the online navigation route or the portion of the online navigation route is not received at the device before the timeout period ends, and regardless of accuracy of the offline navigation route or the portion of the offline navigation route. ([0027-0029], [0040-0043] Figure 2 has, at step 114, if data is received before the time out, then the online route is displayed.  ([0027-0029], [0040-0043] Figure 2 has, at step 110, an offline map is generated while a timeout period begins.  Thus, the offline route that would be displayed in 112 would be an offline route generated during the timeout period, and it is displayed after a timeout.  It should be noted again that the way this is worded, only one of the two options is necessary for the claim limitations.  Either the online route is shown under some circumstances, or the offline route is shown under some circumstances.  If both are required, the examiner suggests language that requires the display of the online/offline maps under the certain situations, as opposed to only one of them needing to occur.  Additionally, because Maurer cites that the accuracy of the offline map may be checked, it might not be a necessary step of Maurer.  In the event that Maurer did not teach that limitation, the examiner would find it an obvious design choice in an attempt to give a driver any instructions as quickly as possible.)
Maurer does not teach Wherein the offline navigation route is a partial route for the destination due to the timeout period or 
Tamai, however, does teach Wherein the navigation route is a partial route for the destination due to time limitations. (Figure 21C, 21D, Column 17, Lines 8-65 (although lines 18-49 contain the implementation, the others include motivation).
Therefore, it would be obvious in light of Maurer and Tamai Wherein the offline navigation route is a partial route for the destination due to the timeout period because Tamai establishes the concept of creating only a first portion of a route due to time constraints, and in this case the timeout period is acting as a tight time constraint for the offline route generation.  A driver doesn’t necessarily need all of the instructions for a route initially, and Tamai’s method would be helpful in producing only the required initial route and instructions during the time out period, so that the user can begin driving while the rest of the route/instructions are created. 

For Claim 12, Maurer teaches The apparatus of claim 11, wherein the offline map data was cached at the device in response to one or more prior routing requests, ([0031-0035] has a few examples where offline data is cached in response to a prior routing request.  [0031] and [0035] have the most explicit examples.) and the offline data is provided on the user interface only after the timeout period. ([0006], it is said that the geographic application may first attempt to obtain an online suggestion, arm a timer, and display offline suggestions only when the timer expires.)
Maurer does not teach in that the offline navigation route or the portion of the offline navigation route is provided on the user interface only after the timeout period.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date that the offline navigation route or the portion of the offline navigation route is provided on the user interface only after the timeout period.
It would be obvious because there are clear benefits to waiting for the final or optimal route before showing suboptimal routes.  In the case that the routes have different starting directions, for example, it could waste the user’s time to start on the offline route, and then receive directions to turn around or change course for the more optimal offline route.  Maurer shows awareness of the design choice to show incomplete information while more complete information may be forthcoming when it comes to POI suggestions at [0006] or to show the incomplete information while awaiting the complete information.  Therefore, it would be obvious to combine this teaching with Maurer’s route display method.

For Claim 13, Maurer teaches The apparatus of claim 11, wherein the offline navigation route includes a first offline maneuver from a location of the device when the timeout period begins and wherein the portion of the online navigation route is a first online maneuver.  ([0044]. Both the first (offline) and second (online) navigation routes are considered for how similar they are before they can be merged together, or the online route can be used.  The similarity is considered by waypoints on the route.  In order to get to one of the waypoints, maneuvers must be provided.  As such, both offline and online provide first maneuvers.  Additionally, see Figures 3D and 3F.  Instructions are provided to get to the destination for examples offline and online, both of which must include a first maneuver. )
Maurer does not teach wherein the portion of the offline navigation route is the first offline maneuver that leads to a wrong direction for the destination;
However, it would be obvious that wherein the portion of the offline navigation route is the first offline maneuver that leads to a wrong direction for the destination;
It would be obvious because if the offline map data is incomplete, it is unlikely to be an optimal route.  If the online data is “complete” it is likely to be optimal.  If there is any difference between the two, then they are in a direction different from the other’s direction due to incompleteness of the offline map data.  Because they are made from different sets of information, and one is clearly preferred over the other, it is obvious the routes would be different in some way, and therefore obvious that they would be in a direction different from the other.  If the offline route differed from the optimal online route for the first maneuver, it could be said to be leading in a wrong direction for the destination.

For Claim 16, Maurer teaches A non-transitory computer-readable storage medium carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to at least perform the following steps: ([0027])
Performing online map data reception and processing: ([0005-0006])
Upon determining a disruption of the online map data reception at a device,  (Fig. 2 Step 104 [0040].  While the entire process is not started by step 104, the following events do occur upon determining that there is a network connection is not available.) concurrently generating an offline navigation route in a timeout period using offline map data cached at the, and; (Fig. 2, [0041-0042], [0049] a offline navigation route is prepared regardless of internet connectivity.  Additionally, the route leads to a destination [0031].  Additionally, [0030-0035] explain how offline data is stored.  [0037-0038] provide an example of the work in progress. )
transmitting a routing request from the device to a routing server for an online navigation route to a destination; ([0049] has this explicitly.  Figure 2 and [0040] have a step in which it is displayed that online navigation data is being received, which heavily indicates a transmission was sent to retrieve this information)
and providing on a user interface associated with the device either (1) the online navigation route or a portion of the online navigation route based on determining that the online navigation route or the portion of the online navigation is received at the device within the timeout period, or (2) the offline navigation route or a portion of the offline navigation route, that is generated during the timeout period based on determining that the online navigation route or the portion of the online navigation route is not received at the device before the timeout period ends, and regardless of accuracy of the offline navigation route or the portion of the offline navigation route.   ([0027-0029], [0040-0043] Figure 2 has, at step 114, if data is received before the time out, then the online route is displayed.  ([0027-0029], [0040-0043] Figure 2 has, at step 110, an offline map is generated while a timeout period begins.  Thus, the offline route that would be displayed in 112 would be an offline route generated during the timeout period, and it is displayed after a timeout.  It should be noted again that the way this is worded, only one of the two options is necessary for the claim limitations.  Either the online route is shown under some circumstances, or the offline route is shown under some circumstances.  If both are required, the examiner suggests language that requires the display of the online/offline maps under the certain situations, as opposed to only one of them needing to occur.  Additionally, because Maurer cites that the accuracy of the offline map may be checked, it might not be a necessary step of Maurer.  In the event that Maurer did not teach that limitation, the examiner would find it an obvious design choice in an attempt to give a driver any instructions as quickly as possible.)
Maurer does not teach Wherein the offline navigation route is a partial route for the destination due to the timeout period or 
Tamai, however, does teach Wherein the navigation route is a partial route for the destination due to time limitations. (Figure 21C, 21D, Column 17, Lines 8-65 (although lines 18-49 contain the implementation, the others include motivation).
Therefore, it would be obvious in light of Maurer and Tamai Wherein the offline navigation route is a partial route for the destination due to the timeout period because Tamai establishes the concept of creating only a first portion of a route due to time constraints, and in this case the timeout period is acting as a tight time constraint for the offline route generation.  A driver doesn’t necessarily need all of the instructions for a route initially, and Tamai’s method would be helpful in producing only the required initial route and instructions during the time out period, so that the user can begin driving while the rest of the route/instructions are created. 


For Claim 17, Maurer teaches The non-transitory computer-readable storage medium of claim 16, wherein the offline map data was cached at the device in response to one or more prior routing requests, ([0031-0035] has a few examples where offline data is cached in response to a prior routing request.  [0031] and [0035] have the most explicit examples.) and the offline data is provided on the user interface only after the timeout period. ([0006], it is said that the geographic application may first attempt to obtain an online suggestion, arm a timer, and display offline suggestions only when the timer expires.)
Maurer does not teach in that the offline navigation route or the portion of the offline navigation route is provided on the user interface only after the timeout period.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date that the offline navigation route or the portion of the offline navigation route is provided on the user interface only after the timeout period.
It would be obvious because there are clear benefits to waiting for the final or optimal route before showing suboptimal routes.  In the case that the routes have different starting directions, for example, it could waste the user’s time to start on the offline route, and then receive directions to turn around or change course for the more optimal offline route.  Maurer shows awareness of the design choice to show incomplete information while more complete information may be forthcoming when it comes to POI suggestions at [0006] or to show the incomplete information while awaiting the complete information.  Therefore, it would be obvious to combine this teaching with Maurer’s route display method.

For Claim 18, Maurer teaches The non-transitory computer-readable storage medium of claim 16, wherein the offline navigation route includes a first offline maneuver from a location of the device when the timeout period begins and wherein the portion of the online navigation route is a first online maneuver.  ([0044]. Both the first (offline) and second (online) navigation routes are considered for how similar they are before they can be merged together, or the online route can be used.  The similarity is considered by waypoints on the route.  In order to get to one of the waypoints, maneuvers must be provided.  As such, both offline and online provide first maneuvers.  Additionally, see Figures 3D and 3F.  Instructions are provided to get to the destination for examples offline and online, both of which must include a first maneuver. )
Maurer does not teach wherein the portion of the offline navigation route is the first offline maneuver that leads to a wrong direction for the destination;
However, it would be obvious that wherein the portion of the offline navigation route is the first offline maneuver that leads to a wrong direction for the destination;
It would be obvious because if the offline map data is incomplete, it is unlikely to be an optimal route.  If the online data is “complete” it is likely to be optimal.  If there is any difference between the two, then they are in a direction different from the other’s direction due to incompleteness of the offline map data.  Because they are made from different sets of information, and one is clearly preferred over the other, it is obvious the routes would be different in some way, and therefore obvious that they would be in a direction different from the other.  If the offline route differed from the optimal online route for the first maneuver, it could be said to be leading in a wrong direction for the destination.

Claims 4-7, 14-15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maurer in light of Tamai, in light of Ho et al (US Pub 2019/0120640 A1), hereafter known as Ho.

For Claim 4, Maurer teaches The method of claim 1, further comprising: 
Maurer does not teach constructing a directed graph from the offline map data, 
wherein the directed graph comprises a plurality of vertices representing a plurality of road segments stored in the offline map data, and a plurality of edges connecting the plurality of road segments where a navigation maneuver is possible. 
Ho, however, does teach constructing a directed graph from the offline map data, ([0043], [0186] states the implementation can be offline)
wherein the directed graph comprises a plurality of vertices representing a plurality of road segments stored in the offline map data, and a plurality of edges connecting the plurality of road segments where a navigation maneuver is possible.  ([0032], [0043], [0065], Fig. 6, [0186] states the implementation can be offline)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Maurer’s navigation method with Ho’s method of creating a graph from offline map data because having a graph of vertices and nodes are very useful when using navigation routing algorithms, and can accurately show possible routes or paths from one point to another in a way that allows programs to quickly assign costs or values to segments.

For Claim 5, modified Maurer teaches The method of claim 4, 
And iteratively generating one offline navigation route to the destination during the timeout period (Figure 2, steps 108 and 110, [0042])
Maurer does not teach further comprising:  38Attorney Docket No.: P9184US00Patent 
iteratively generating one or more candidate offline navigation routes to the destination based on the directed graph during the timeout period; and 
selecting the offline navigation route from the one or more candidate offline navigation routes based on a cost function. 
Ho, however does teach iteratively generating one or more candidate offline navigation routes to the destination based on the directed graph; and ([0105].  Dijkstra, A*, and Bidirectional Dijkstra methods are used, which are iterative. [0186] states the implementation can be offline)
selecting the offline navigation route from the one or more candidate offline navigation routes based on a cost function.  ([0105])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Maurer’s vehicle navigation system with Ho’s use of iterative navigation route creation based on a graph and using a cost function to select the best route because, creating a number of options iteratively and choosing the best with some function is a good way to maximize or minimize a value that you are trying to optimize for.  This is used very commonly in navigation algorithms.  Cost functions are also quite good at maximizing of minimizing whatever value you want to optimize for.

For Claim 6, modified Maurer teaches The method of claim 5, 
Modified Maurer does not teach wherein the cost function is a time-based cost model for a traversal of the plurality of edges in the directed graph.  
Ho, however, does teach wherein the cost function is a time-based cost model for a traversal of the plurality of edges in the directed graph.   ([0009])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Maurer’s vehicle navigation method with Ho’s use of a time based cost model because when people are using navigation systems, oftentimes the most important factor they want to optimize for is the time spent to get to the destination.

For Claim 7, modified Maurer teaches The method of claim 6, 
Modified Maurer does not teach wherein the time-based cost model is based on a first time for traversing a first road segment and a second time for traversing a second road segment.  
Ho, however, does teach The method of claim 6, wherein the time-based cost model is based on a first time for traversing a first road segment and a second time for traversing a second road segment.  (As described in [0043], each segment has a cost.  Fig. 6 shows graphs with more than one segment.  Any route that has two possible or required segments would have the time based cost model based upon the time for traveling the first and second segments, as long as those segments have their costs calculated like the rest of the segments)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Maurer’s vehicle navigation method with Ho’s use of having the time of traversing a first and second segment be factors in the total cost because those segments would have time costs associated with them, and if they were traveled on, the costs associated with them would represent the time costs of traveling the first and second segment of the path, which would factor into the whole cost.

For Claim 14, Maurer teaches The apparatus of claim 11, 
Maurer does not teach wherein the apparatus is further caused to: 
construct a directed graph from the offline map data,
wherein the directed graph comprises a plurality of vertices representing a plurality of road segments stored in the offline map data, and a plurality of edges connecting the plurality of road segments where a navigation maneuver is possible.  
Ho, however, does teach construct a directed graph from the offline map data, ([0043], [0186] states the implementation can be offline)
wherein the directed graph comprises a plurality of vertices representing a plurality of road segments stored in the offline map data, and a plurality of edges connecting the plurality of road segments where a navigation maneuver is possible.  ([0032], [0043], [0065], Fig. 6, [0186] states the implementation can be offline)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Maurer’s navigation method with Ho’s method of creating a graph from offline map data because having a graph of vertices and nodes are very useful when using navigation routing algorithms, and can accurately show possible routes or paths from one point to another in a way that allows programs to quickly assign costs or values to segments.

For Claim 15, modified Maurer teaches The apparatus of claim 14, 
And generate one offline navigation route to the destination based on the directed graph during the timeout period (Figure 2, steps 108 and 110, [0042])
Maurer does not teach wherein the apparatus is further caused to: 
iteratively generate one or more candidate offline navigation routes to the destination based on the directed graph during the timeout period; and 
selecting the offline navigation route from the one or more candidate offline navigation routes based on a cost function.  
Ho, however, does teach iteratively generate one or more candidate offline navigation routes to the destination based on the directed graph; and ([0105].  Dijkstra, A*, and Bidirectional Dijkstra methods are used, which are iterative. [0186] states the implementation can be offline)
selecting the offline navigation route from the one or more candidate offline navigation routes based on a cost function.  ([0105])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Maurer’s vehicle navigation system with Ho’s use of iterative navigation route creation based on a graph and using a cost function to select the best route because, creating a number of options iteratively and choosing the best with some function is a good way to maximize or minimize a value that you are trying to optimize for.  This is used very commonly in navigation algorithms.  Cost functions are also quite good at maximizing of minimizing whatever value you want to optimize for.

For Claim 19, Maurer teaches The non-transitory computer-readable storage medium of claim 16, 
Maurer does not teach wherein the apparatus is caused to further perform: 
constructing a directed graph from the offline map data, 
wherein the directed graph comprises a plurality of vertices representing a plurality of road segments stored in the offline map data, and a plurality of edges connecting the plurality of road segments where a navigation maneuver is possible.  
Ho, however, does teach 
constructing a directed graph from the offline map data, ([0043], [0186] states the implementation can be offline)
wherein the directed graph comprises a plurality of vertices representing a plurality of road segments stored in the offline map data, and a plurality of edges connecting the plurality of road segments where a navigation maneuver is possible.  ([0032], [0043], [0065], Fig. 6, [0186] states the implementation can be offline)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Maurer’s navigation method with Ho’s method of creating a graph from offline map data because having a graph of vertices and nodes are very useful when using navigation routing algorithms, and can accurately show possible routes or paths from one point to another in a way that allows programs to quickly assign costs or values to segments.

For Claim 20, modified Maurer teaches The non-transitory computer-readable storage medium of claim 19, wherein the apparatus is caused to further perform: 
generating one candidate offline navigation route to the destination based on the directed graph during the timeout period; and 
Modified Maurer does not teach iteratively generating one or more candidate offline navigation routes to the destination based on the directed graph during the timeout period; and 
selecting the offline navigation route from the one or more candidate offline navigation routes based on a cost function.
Ho, however, does teach iteratively generating one or more candidate offline navigation routes to the destination based on the directed; and ([0105].  Dijkstra, A*, and Bidirectional Dijkstra methods are used, which are iterative. [0186] states the implementation can be offline)
selecting the offline navigation route from the one or more candidate offline navigation routes based on a cost function. ([0105])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Maurer’s vehicle navigation system with Ho’s use of iterative navigation route creation based on a graph and using a cost function to select the best route because, creating a number of options iteratively and choosing the best with some function is a good way to maximize or minimize a value that you are trying to optimize for.  This is used very commonly in navigation algorithms.  Cost functions are also quite good at maximizing of minimizing whatever value you want to optimize for.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Geelen et al (US Pub 2013/0211705 A1) relates to updating driving instructions as maneuvers are performed.
Zhang et al (US Pub 2021/0080271 A1) relates to graphs, candidate paths, and online/offline navigation.
Fowe et al (US Pub 2019/0331502 A1) relates to cost functions.
Steinmetz et al (US Pub 2015/0228191 A1) relates to concurrent online/offline navigation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382.  The examiner can normally be reached on Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664